DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with agent Henry Shikani on 5/20/2021 and in an email on 5/21/2021.

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 4/23/2021 in response to the Non-Final Office Action is entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims.

Claim 1:
A processor implemented method, comprising: 
obtaining (202), via one or more hardware processors, a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements, wherein the training dataset corresponds to the test dataset trained over a period of time, and wherein the test dataset is an unlabeled dataset; 
determining (204), via the one or more hardware processors, one or more statistical modeling techniques from a plurality of statistical modeling techniques, based on the test dataset;

associating (208), using one or more clustering techniques, a first unique cluster head to associating a second unique cluster head to (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, the second unique cluster head; 
generating (210), using one or more neural network models, an intelligence report by analyzing the labeled dataset to identify and obtain non-periodic patterns and to perform iterative analysis on the generated intelligence reports, wherein identifying non-periodic patterns in the AMENDMENT AND RESPONSE UNDER37 CFR§ 1111Page No 3 Serial Number 15/474,191Filing Date 03/30/2017Docket No 13178 0216labeled dataset reduces computation requirement of the processor in processing large test datasets; 
training, using the intelligence report and the test dataset, the one or more hardware processors; and 
generating subsequent intelligence reports for subsequent incoming test datasets.

Claim 5:
A system comprising: 
a memory (102) storing instructions; 
one or more communication interfaces (106); and 
one or more hardware processors (104) coupled to the memory (102) using the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: 
obtain a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements, wherein the training dataset corresponds to the test dataset trained over a period of time, and wherein the test dataset is an unlabeled dataset; 
determine one or more statistical modeling techniques from a plurality of statistical modeling techniques, based on the test dataset; 
normalize, using the one or more determined statistical modeling technique, the test dataset to obtain a normalized dataset, wherein the normalized dataset comprises at least one of one or more normalized elements set and one or more normalized images set, and wherein normalizing the test dataset comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset, and (ii) one or more missing images and one or more duplicate images from the test dataset; 
associate using one or more clustering techniques, a first unique cluster head to associate a second unique cluster head to (ii) the one or AMENDMENT AND RESPONSE UNDER37 CFR§ 1111Page No 4 Serial Number 15/474,191Filing Date 03/30/2017Docket No 13178 0216more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis the second unique cluster head; 
generate, using one or more neural network models, an intelligence report by analyzing the labeled dataset to identify and obtain non-periodic patterns and to perform iterative analysis on the generated intelligence reports, wherein identifying non-periodic patterns in the labeled dataset reduces computation requirement of the processor in processing large test datasets; 
train, using the intelligence report and the test dataset, the one or more hardware processors; and 
generate subsequent intelligence reports for subsequent incoming test datasets.

Claim 9:
One or more non-transitory computer readable medium comprising one or more instructions which when executed by one or more hardware processors causes: 
obtaining, a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements, wherein the training dataset corresponds to the test dataset trained over a period of time, and wherein the test dataset is an unlabeled dataset; 
determining one or more statistical modeling techniques from a plurality of statistical modeling techniques, based on the test dataset; 
normalizing, using the one or more determined statistical modeling techniques, the test dataset to obtain a normalized dataset, wherein the normalized dataset comprises at least one of 
associating, using one or more clustering techniques, a first unique cluster head to associating a second unique cluster head to (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, the second unique cluster head; 
generating, using one or more neural network models, an intelligence report by analyzing the labeled dataset to identify and obtain non-periodic patterns and to perform iterative analysis on the generated intelligence reports, wherein identifying non-periodic patterns in the labeled dataset reduces computation requirement of the processor in processing large test datasets; 
training, using the intelligence report and the test dataset, the one or more hardware processors; and 
generating subsequent intelligence reports for subsequent incoming test datasets.

Claim 12:
The one or more non-transitory computer readable medium of claim 9, wherein the plurality of statistical modeling techniques .

Conclusion
Claims 1, 4, 5, 8, 9, and 12 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121